SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

611
TP 15-02095
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF KEVIN CLARK, PETITIONER,

                      V                                             ORDER

JOHN B. LEMPKE, SUPERINTENDENT, WENDE CORRECTIONAL
FACILITY, ET AL., RESPONDENTS.


KEVIN CLARK, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [John L.
Michalski, A.J.], entered October 7, 2015) to review determinations of
respondents. The determinations found after tier II hearings that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determinations are unanimously
confirmed without costs and the petition is dismissed.




Entered:    July 1, 2016                        Frances E. Cafarell
                                                Clerk of the Court